Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2 and 15-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “ the ground wire" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “one side of the screw hole and one side of the connector  are respectively provided with the second ground terminal.” It is unclear if the second ground terminal is connected to the screw hole or the ground wire directly. Appropriate correction is required.
Claim 11 recites the limitation “ the ground wire” in line 1. It is recommended to correct the lack of antecedent basis issue and change to “ the first ground wire on the top circuit board” and the second ground wire on the bottom circuit board” to avoid confusion. Appropriate correction is required.


Claim 15 recites the limitation “ the ground wire" in line 8 and “a ground wire” in line 10. It is recommended to correct the lack of antecedent basis issue and change to “ a first ground wire on the top circuit board” and a second ground wire on the bottom circuit board” to avoid confusion. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 1-2, 4-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashido (US 2014/0176840 A1).
Regarding claim 1, Hashido discloses a connector (see 30 and 15;Fig.11) configured to connect an onboard system of the circuit board (5) to an external system (23), wherein the connector is provided with a first ground terminal (first ground terminal in 15 connects to 53G and 53P) and connected to a first ground (53G and 53P) ; and a screw hole (55) connected to the first ground (55 is connected to 53G through 57) to discharge static electricity through the first  ground wherein the first ground is isolated from the ground wire (52G is a signal ground pattern) of the circuit board (52G is isolated from 53G by a resistor and capacitor 57; para 0077).

Regarding claim 2, Hashido discloses wherein the ground wire is provided with a plurality of second ground terminals (see ground terminal of P52G that connects to 52P), one side of the screw hole and one side of the connector (see 15) are respectively provided with the second ground terminal (see 52P), and the second ground terminal is connected to the first ground through a resistor (52G is connected to the ground frame with is 53G through a resistor 56).  
 
Regarding claim 4, Hashido discloses wherein the circuit board is provided with at least one screw hole (55).  
Regarding claim 5, Hashido discloses wherein the screw hole (55) is disposed at a corner position of the circuit board (see 55 or 54 disposed at a corner of 5).  
Regarding claim 6, Hashido discloses wherein the first ground (53G)  is a laminated conductive structure disposed in the circuit board (5).
Regarding claim 7, Hashido discloses wherein the laminated conductive structure of the first ground extends in a straight line at an edge position of the circuit board (see 53G extending at a straight line along the edge of 5).  
Regarding claim 9, Hashido wherein the circuit board is at least two layers of circuit boards (see first layer 52G on layer a substrate layer 5).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashido.

Regarding claim 8, Hashido is silent with respect to wherein the laminated conductive structure of the first ground has a width of more than 40 mils.  
  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use wherein the laminated conductive structure of the first ground has a width of more than 40 mils in order to provide enough electrical current to go through, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ233.
 
 
Claim (s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashido as applied to claim 6 above, and further in view of Paquette (US 6479761 B2).
Regarding claim 10, Hashido fails to disclose wherein the two layers of circuit boards comprises a top circuit board and a bottom circuit board, and a ground wire on the top circuit board and a ground wire on the bottom circuit board are connected to each other through a via hole on the circuit board.  
Paquette discloses wherein the two layers (18 and 30; Fig.2) of circuit boards comprises a top circuit board (18) and a bottom circuit board (30), and a ground wire on the top circuit board (18) and a ground wire on the bottom circuit board (30) are connected to each other through a via hole (via 40) on the circuit board (see col.3:line 17-26).
  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teachings of Paquette to modify the circuit board of Hashido in order to make circuit connections to perform circuit operations.
Allowable Subject Matter
	Claims 3 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 15-16 is rejected above but would be allowable if 112 rejection is overcome to correct the lack of antecedent basis issue.
The following is an examiner's statement of reasons for allowance:
Regarding claim 3, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the resistor is a link resistance    " in combination with the remaining limitations of the claim 1. 
Regarding claim 11-14, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the resistor is a link resistance    "wherein the ground wire on the top circuit board and the ground wire on the bottom circuit board form a grid-like frame shape, the ground wire on the top circuit board and the ground wire on the bottom circuit board are connected to each other through the via hole, and the via hole is located at a location where a projection of the ground wire on the top circuit board coincides with a projection the ground wire on the bottom circuit board”  in combination with the remaining limitations of the claim 1 and 9 and 10. 

 Regarding claim 15-16, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the resistor is a link resistance    " and “ wherein the ground wire on the top circuit board and the ground wire on the bottom circuit board form a grid-like frame shape, the ground wire on the top circuit board and the ground wire on the bottom circuit board are connected to each other through the via hole, and the via hole is located at a location where a projection of the ground wire on the top circuit board coincides with a projection the ground wire on the bottom circuit board” in combination with the remaining limitations of the claim 15. 

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 

Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Tsuji (US 2005/0231889 A1) Len et al. (US 2022/0247058 A1) and Shen et al. (US 2019/0363415 A1)
Tsuji discloses a substrate with grounding layer embedded.
Len discloses a printed circuit board with grounding layers.
Shen discloses a microstrip printed circuit board device with vias.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848